Citation Nr: 0837797	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-17 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy while 
on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2007).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, 38 U.S.C.A. § 1154(b) requires that 
the veteran have actually participated in combat with the 
enemy.  VAOPGCPREC 12-99 (October 18, 1999); 65 Fed. Reg. 
6257(2000).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In support of his claim, the veteran has submitted a letter 
from his therapist stating that the veteran has PTSD that is 
a direct result of his Vietnam combat experiences.  

As a preliminary matter, however, the Board finds that the 
evidence does not show that the veteran engaged in combat 
with the enemy during his service.  The veteran served with 
Company B of the 228th Battalion, 1st Cavalry Division as a 
helicopter mechanic.  The service records do not indicate 
that the veteran engaged in combat with the enemy.  
Furthermore, there is no indication in the personnel records 
that he was assigned to or participated in combat duties.  
Finally, none of the veteran's medals or awards are 
indicative of combat service.  The veteran received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal and the Army Commendation Medal.  
Although the medals indicate the veteran served in Vietnam, 
they do not indicate that the veteran served in combat.  In 
conjunction with his military occupational specialty (MOS) 
and lack of combat unit affiliation, the fact that the 
veteran did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.  

The veteran alleges that while serving in Vietnam, he was 
exposed to multiple stressful events that support a PTSD 
diagnosis.  Specifically, he alleges that one of his first 
experiences was, while processing into the country in June 
1969 at Binh Hoa, he saw body bags being loaded onto a plane.  
In addition, while on guard duty at LZ Bear Cat in August 
1969, they received enemy fire that led to the entire 
perimeter opening up and returning fire.  Also, also while he 
was at LZ Bear Cat in March 1970, incoming artillery rounds 
of fire erupted on the compound.  The attack turned out to be 
friendly fire.  Finally, the veteran claims that, in 
September 1970, after his return from Vietnam, he learned 
that a flight crew, with whom the veteran was close, crashed, 
and the whole crew died.  

All attempts have been made to verify the veteran's alleged 
stressors.  The RO contacted the United States Army and Joint 
Services Records Research Center (JSRRC) to attempt to verify 
the veteran's stressors.  The JSRRC responded that none of 
the alleged stressors could be verified.  The JSRRC stated 
that the veteran served in Vietnam and was assigned to 
Company B, 228th Aviation Battalion, 1st Calvary Division, 
which was located at Phuoc Vinh, as an aircraft maintenance 
apprentice and helicopter repairman.  As the JSRRC cannot 
verify what a veteran may have seen, they were unable to 
verify that the veteran saw body bags in June 1969.  Although 
the JSRRC attempted to verify the alleged stressors of the 
attacks in 1969 and 1970, which the veteran stated occurred 
at Bear Cat, they were unable to find evidence that placed 
the veteran's unit near anywhere named LZ Bear Cat.  The only 
reference they could find to Bear Cat was two instillations, 
neither of which is listed as being home to the veteran's 
unit.  Thus, the JSRRC was unable to verify that the veteran 
was at the location he identified at the time of the alleged 
incidents.  

Finally, as to the veteran's alleged stressor that occurred 
in September 1970, the Board notes that is not a valid in-
service stressor because the veteran was discharged from 
service prior to the time that alleged stressful event 
occurred.  Therefore, it cannot be the basis for a claim for 
service connection.  The Board, therefore, finds that there 
are no corroborated in-service stressors and the evidence 
does not demonstrate that the veteran engaged in combat with 
the enemy during his service. 

As the veteran does not have a confirmed history of engaging 
in combat with the enemy during service, the focus turns on 
whether any of the veteran's alleged stressors have been 
verified.  There must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996).   

As the evidence does not establish the presence of a verified 
stressor, any diagnosis of PTSD would be based solely on the 
subjective account of the veteran.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

As the Board finds that there is no evidence to support 
establishing a stressor for PTSD, the credible and probative 
evidence is against the veteran's contention that he 
experienced stressors in service which have led to a 
diagnosis of PTSD. Therefore, service connection for PTSD 
must be denied.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current PTSD because the evidence does not show that disorder 
was present in service or is due to the veteran's service or 
any corroborated stressful event during his service.  In 
addition, a psychosis was not diagnosed within one year of 
separation, so presumptive service connection for PTSD is not 
warranted.

The veteran and his wife contend that his current PTSD is 
related to his active service.  However, as laypersons, they 
are not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and his wife 
are competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

Finally, although the veteran contends having a continuity of 
symptoms after discharge, the first post-service evidence of 
PTSD is from February 2005, approximately 35 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and service 
connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in July 2004 and March 2006; 
a rating decision in September 2004; and a statement of the 
case in May 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


